Citation Nr: 0704168	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected hepatitis C.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected hepatitis C.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2004 and November 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.

The Board notes that the veteran had originally included the 
issues of entitlement to an increased evaluation for 
residuals for hepatitis C and for an adjustment disorder with 
depression as well as entitlement to special monthly 
compensation (SMC) based on the need for aid and attendance 
or by reason of being housebound.  However, in a statement 
submitted in April 2006, the veteran stated that he wished 
withdraw his appeal for those issues.  Accordingly, the 
issues of entitlement to an increased evaluation for 
residuals for hepatitis C and for an adjustment disorder with 
depression as well as entitlement to SMC based on the need 
for aid and attendance or by reason of being housebound no 
longer remain in appellate status and no further 
consideration is required.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for erectile dysfunction and to special monthly 
compensation (SMC) based on the loss of a creative organ.  
However, during the pendency of the appeal, a rating decision 
dated in October 2005 granted service connection for erectile 
dysfunction and assigned a noncompensable evaluation 
effective from August 27, 2003.  That decision also granted 
SMC based on loss of use of a creative organ effective from 
August 27, 2003.  Therefore, those issues no longer remain in 
appellate status, and no further consideration is required.

The issue of entitlement to service connection for sleep 
apnea will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Arthritis was not manifested during service or within one 
year thereafter and has not been shown to be causally or 
etiologically related to the veteran's military service or to 
a service-connected disorder.


CONCLUSION OF LAW

Arthritis was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
September 2003 in connection with his claim for entitlement 
to service connection for arthritis, prior to the initial 
decision on the claim in January 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the September 2003 letter stated that the 
evidence must show that that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The September 2003 letter also indicated 
that establishing service connection on a secondary basis 
requires evidence of the claimed physical or mental condition 
and a relationship between his claimed condition and his 
service-connected condition.  Additionally, the March 2005 
statement of the case (SOC) and the October 2005, March 2006, 
and May 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the September 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The September 2003 letter also informed the veteran that it 
was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.   

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOCs of the reasons for the 
denial of his claim, and in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that a letter was sent in March 
2006 informing him that a disability rating was assigned when 
a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The March 2006 letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in 
October 2003 and July 2005.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for arthritis.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of arthritis.  In fact, 
he did not seek treatment for arthritis for many years 
following his separation from service.  Therefore, the Board 
finds that arthritis did not manifest during his period of 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of 
arthritis, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
arthritis is itself evidence which tends to show that 
arthritis did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that arthritis 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis of arthritis to the veteran's military service.  As 
noted above, the record shows that there were no complaints, 
treatment, or diagnosis of arthritis in service or for many 
years thereafter.  As such, there is no injury, disease, or 
event in service to which any current arthritis could be 
related.  Moreover, the veteran has not contended that his 
arthritis is directly related to his military service, as he 
has instead claimed that the disorder is due to his service-
connected hepatitis C.  Therefore, the Board finds that 
arthritis did not manifest during service or for many years 
thereafter and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.

As to the veteran's assertion that he currently has arthritis 
that is secondary to his service-connected hepatitis C, the 
Board also finds that the more probative evidence of record 
does not support this contention.  In this regard, VA medical 
records dated in May 2003 indicate that the treating 
physician believed that the veteran's symptoms were a 
combination of hepatitis C and osteoarthritis and stated that 
he did not have rheumatoid arthritis based on his history and 
physical examination.  Similarly, the October 2003 VA 
examiner opined that the veteran's arthralgia with chronic 
pain was a combination of hepatitis C induced and 
osteoarthritis and stated that it was less likely than not 
that his osteoarthritis was related to his service-connected 
hepatitis C.  In addition, the July 2005 VA examiner 
explained that the term arthritis refers to a physical and 
evident problem with the joint structure and that the term 
arthralgia indicates pain and discomfort in the joint without 
physical change of the structure.  It was noted that previous 
x-rays of the veteran's hands did not reveal significant 
arthritis and that an examination of his other joints did not 
show any structural abnormalities.  The July 2005 VA examiner 
further reviewed the evidence of record and stated that it 
was as likely as not that the arthralgia was secondary to his 
hepatitis C and that the veteran does not have any 
significant arthritis.  Concerning this, the Board notes that 
arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985); 
Lichtenfels v. Derwinski, 1 Vet. App. 484 at 488 (1991).  To 
the extent the veteran has arthralgia, the Board notes that 
pain alone, without a diagnosed related medical condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Moreover, the Board notes that the veteran's 
currently assigned 20 percent disability evaluation already 
contemplates arthralgia associated with his hepatitis C.   
Separate disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board does observe that private medical opinions were 
submitted in support of the veteran's claim that he currently 
has arthritis that is related to his service-connected 
hepatitis C.  In this regard, a private physician indicated 
in January 2006 that the veteran had arthritis associated 
with refractory hepatitis C infection even though x-rays of 
his hands were negative.  That same physician submitted 
another letter in April 2006 in which he stated that 
arthritis is not an x-ray diagnosis, as the diagnosis of 
arthritis is clinical manifested by pain and swelling in the 
joints.  He further stated that the veteran has polyarthritis 
in multiple joints that is related to his hepatitis C.  
However, the Board notes hat VA regulations do require that 
arthritis be established x-ray findings.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.   

Nevertheless, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
October 2003 and July 2005 VA examiners' opinion to be more 
probative.  The private physician did not indicate that he 
had reviewed the veteran's claims file, and as such, his 
opinions rest on incomplete information.  In contrast, the VA 
examiners offered their opinions based on a review of all of 
the evidence and offered a thorough rationale for the 
opinions reached that is clearly supported by the evidence of 
record.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinions from the October 
2003 and July 2005 VA examiners who had the benefit and 
review of all pertinent medical records and who provided a 
thorough rationale supported by the record.  Thus, the Board 
finds that service connection for arthritis is not warranted 
on a secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for arthritis is not warranted.  Although the 
veteran contends that he currently has arthritis that is 
related to his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for arthritis is denied.


REMAND

Reason for Remand:  To obtain a medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A.   §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for sleep apnea.  The veteran has claimed 
that he currently has sleep apnea that is related to the 
medication he is prescribed for his hepatitis C.  The Board 
notes that the veteran is service-connected for hepatitis C 
and that he does have a current diagnosis of sleep apnea.  
However, the evidence of record does not include a medical 
opinion based on a complete review of the medical evidence 
addressing whether the veteran currently has sleep apnea that 
is related to his military service or to a service-connected 
disability.  Therefore, the Board finds that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any sleep apnea that 
may be present.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature 
and etiology of any sleep apnea that 
may be present.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's private 
medical records, and to comment as to 
whether it is at least as likely as 
not that that the veteran's current 
sleep apnea is either caused by or 
permanently aggravated by his 
service-connected hepatitis C or 
treatment thereof.  The examiner 
should also indicate whether it is at 
least as likely as not that this 
veteran's hepatitis C is one of 
several causes of his sleep apnea.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


